Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages , filed 12//2020, with respect to the rejections of claims 6, and 12-16 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Chen, US 2010/0081487 A1.
	With regard to the rejection of claims 1-5, 7 and 11, the examiner respectfully maintains that it would have been obvious to modify by Kolb, while maintaining the tetrahedral arrangement of the microphones, and while maintaining their positions relative to one another, by rotating the entire microphone array 45 degrees about an axis through the top of the device (a horizontal line in the plane of the page in figures 4a and 4b.)  Doing so would place the lower two microphones on an axis parallel to the optical axis of the system, as in Okazaki, and would simplify audio processing of sound signals from a sound arriving at each of the two lower microphones, such as for sound vectoring for noise cancellation (Okazaki, [0040], [0047]). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no description in the drawings or specification of a shutter button’s being located between one of a first plane and a second a plane, as claimed in claim 15.  The drawings and specification appear to show only that a shutter button 16 is located on one of these two planes (e.g. shutter button 16 in figure ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb, US 2017/0311080 A1 in view of Okazaki, US 2011/0096206 A1.

Regarding claim 1, Kolb teaches: an image pickup apparatus comprising:
an image forming optical system that includes a plurality of wide angle lenses ([0030] discloses a wide angle camera is part of the invention, and can include wide angle lenses.);
an image pickup device ([0070] discloses “imaging device” ); and
four or more sound pickup devices installed at respective vertexes of a triangular pyramid ([0070] discloses in figures 7A-7B a microphone array having phone microphones in a tetrahedral arrangement.  See also figure 6B.).
Kolb does not disclose:
wherein a first pair of sound pickup devices of the four or more sound pickup devices are installed on a first axis parallel to an optical axis of the image forming optical system,
However Okazaki discloses in an analogous prior art directed to a stereo microphone for a camera that, in an embodiment, two microphones, 41a and 41b, are placed along an axis parallel to the optical axis of the camera, (figure 5a, [0077]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to so align two of the microphones 402 and 406, or 404 and 408, disclosed in Kolb, along a first axis parallel to optical axis of the image forming system, as disclosed in Okazaki, in order to facilitate audio processing of signals from a sound arriving at each of the two microphones, such as sound vectoring for noise elimination (Okazaki, [0040], [0047]).
a second pair of sound pickup devices of the four or more sound pickup devices, different from the first pair, are installed on a second axis perpendicular to the first axis, and on a second side of the image forming optical system, the second side being opposite the first side of the image forming optical system.
As disclosed in [0071] in Kolb, with respect to figure 7a, two microphones, 606 and 608, are disposed below the level of image system optical axis, indicated by the hashed circumferential line, and two microphones, 602 and 604, are placed at locations above, with 604 and 608 forming an axis perpendicular to that formed by 602 and 606.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to maintain the perpendicularity of two pairs of microphones, as disclosed in Kolb, whilst modifying the invention to place two of the microphones parallel to the optical axis, as suggested by Okazaki, by rotating the two microphones not located below the optical axis of the imaging system 45 degrees about an axis through the top of the device, (i.e., an axis in the plane of the page, running from left to right, in figures 4a and 4b of Kolb), so as to locate the two microphones 402 and 404 on the sides of the housing, and on an axis perpendicular to the optical axis of the cameras 410 and 412.  Simultaneously rotating the lower microphones 406 and 408 45 degrees so as to maintain their relative positions to the top microphones would place the lower microphones on a first side, namely the two main surfaces of the device
The combination of Kolb in view of Okazaki does not disclose explicitly: the first axis being on a first side of the image forming optical system.
However, it would further have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to place said first axis parallel to the optical axis, at for instance the level of either of cameras 408 and 406, thereby placing said axis on a side of the image forming optical system closer to the body of an attached smartphone, (see figure 7b), thereby placing In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 2, the combination of Kolb in view of Okazaki teaches the limitations of claim 1, upon which claim 2 depends.  Kolb further discloses: the image pickup apparatus according to claim 1, wherein respective distances between the sound pickup devices in all combinations are equal to each other (Figure 1 shows the microphones’ 102, 104, 106, and 108 positions inscribed on a cube ([0041]).  From this arrangement it can be seen that the distance between any pair of the microphones is spanned by the diagonal of the intervening cube face, and this is the case for each of the six possible combinations of microphone pairs.).

Regarding claim 4, the combination of Kolb in view of Okazaki teaches the limitations of claim 1, upon which claim 4 depends.  Kolb further discloses: the image pickup apparatus according to claim 1, wherein the wide angle lenses of the image forming optical system protrude from openings of a housing of the image pickup apparatus (Figures 4A and 4B illustrate a profile a view of the wide angle system, where it can be seen that lenses 410 and 412 protrude from the housings of the system.).

Regarding claim 5, Kolb teaches: an image pickup system comprising:
an image forming optical system that includes a plurality of wide angle lenses ([0030] discloses a wide angle camera is part of the invention, and can include wide angle lenses.);
an image pickup device (0070] discloses “imaging device”); and
four or more sound pickup devices installed at respective vertexes of a triangular pyramid ([0070] discloses in figures 7A-7B a microphone array having phone microphones in a tetrahedral arrangement.  See also figure 6B.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to so align two of the microphones 402 and 406, or 404 and 408, disclosed in Kolb, along a first axis parallel to optical axis of the image forming system, as disclosed in Okazaki, in order to facilitate audio processing of signals from a sound arriving at each of the two microphones, such as sound vectoring for noise elimination (Okazaki, [0040], [0047]).
The combination of Kolb in view of Okazaki does not disclose explicitly: the first axis being on a first side of the image forming optical system on which a shutter button of the image pickup apparatus is located.
However, it would further have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to place said first axis parallel to the optical axis, at for instance the level of either of cameras 408 and 406, thereby placing said axis on a side of the image forming optical system closer to the body of an attached smartphone, (see figure 7b), thereby placing said axis on a side of the optical system on which a shutter button is also located, e.g. on the phone display or body.  Doing so would have required only routine skill in the art in view of the teaching of Kolb in view of Okazaki, since the ordinary artisan could contemplate with equal readiness placing the opposing microphones along any parallel axis located on a circle extending around the lenses of the imaging system, including below said cameras, closer to an attached mobile device and its shutter In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 7, the combination of Kolb in view of Okazaki discloses the limitations of claim 1, upon which depends claim 7.  This combination, specifically Okazaki: the image pickup apparatus of claim 1, wherein the first pair of sound devices are located between the image pickup device and an inner wall of a flat housing of the image pickup apparatus in a direction parallel to the optical axis.
However Okazaki discloses in an analogous prior art directed to a stereo microphone for a camera that, in an embodiment, two microphones, 41a and 41b, are placed along an axis parallel to the optical axis of the camera, (figure 5a, [0077]), between an inner wall of a flat housing of camera main body 100a, as shown in figure 5a.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to so align two of the microphones 402 and 406, or 404 and 408, disclosed in Kolb, along a first axis parallel to optical axis of the image forming system, as disclosed in Okazaki, in order to facilitate audio processing of signals from a sound arriving at each of the two microphones, such as sound vectoring for noise elimination (Okazaki, [0040], [0047]).

Regarding claim 11, Kolb teaches the limitations of claim 6, upon which depends claim 11.  However, Kolb does not teach: the image pickup apparatus of claim 6, wherein at least two of the four or more sound pickup devices are installed on an axis parallel to the optical axis.
However Okazaki discloses in an analogous prior art directed to a stereo microphone for a camera that, in an embodiment, two microphones, 41a and 41b, are placed along an axis parallel to the optical axis of the camera, (figure 5a, [0077]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to so align two of the microphones 402 and 406, or 404 and 408, .

Claims 6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Chen, US 2010/0081487 A1.

Regarding claim 6, Kolb teaches: an image pickup apparatus, comprising:
a first image forming optical system and a second image forming optical system, each including wide angle lenses that protrude from first and second openings, respectively, on opposite sides of a housing (It can be seen from the side views in figures 4a and 4b that the opposing wide angle lenses 410 and 412 protrude from first and second openings on opposite sides of the housing.);
the housing; and
four or more sound pickup devices, (Figures 4a and 4b also illustrate the four microphones, 402, 404, 406, and 408.),
wherein the first and second planes are perpendicular to an optical axis of at least the first image forming optical system (As seen from figures 4a and 4b, the planes that define the openings of the two lenses are perpendicular to the optical axis of the system, which crosses through these lenses.).
Kolb does not disclose that the four microphones are situated between the two planes of a flat housing.  In other words, Kolb does not disclose: each located between a first plane defined by and including a portion of a first side of the housing, the portion of the first side being flat and a second plane defined by and including a portion of a second side of the housing opposite to the first plane, the portion of the second side being flat,  	

It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to dispose the four microphone system of Kolb between two planes of a flat housing of a mobile device, as suggested by Chen, in order to reduce the form factor for the device, thereby rendering the device more practical for a person to carry in a pocket, for instance.

Regarding claim 12, the combination of Kolb in view of Chen discloses the limitations of claim 6, upon which depends claim 12.  This combination, specifically Kolb, further discloses: the image pickup apparatus of claim 6, wherein at least two of the four or more sound pickup devices are installed on a first axis parallel to a second axis that is perpendicular to the optical axis (From figures 4a and 4b, it can be seen that the cameras 402 and 406, for instance, on a same side of the apparatus, are the same distance from the opening for the wide angle lens 410.  Therefore the axis defined by these two microphones is perpendicular to the optical axis of the system.).

Regarding claim 13, the combination of Kolb in view of Chen discloses the limitations of claim 12, upon which depends claim 13.  This combination, specifically Kolb, further discloses: the image pickup apparatus of claim 12, wherein the at least two of the four or more sound pickup devices are installed on a third axis parallel to an optical axis of a rear element group (As shown in figures 4a and 4b, an axis defined by 406 and 408, or by 402 and 404, lying respectively below and above the optical axis of the system, are parallel to the optical axis, because they are at the same angular positions with respect to the optical axis.).

the image pickup apparatus of claim 13, wherein the at least two of the four or more sound pickup devices are installed on a first side of the image forming optical system on which a shutter button of the image pickup apparatus is located (As seen in figure 6b, cameras 612 and 618 are located on a first side of the image forming optical system that is proximate to the phone display, where a shutter button is located.).

Regarding claim 16, the combination of Kolb in view of Chen discloses the limitations of claim 6, upon which depends claim 16.  This combination, specifically Chen, further discloses: the image pickup apparatus of claim 6, wherein the housing is substantially a rectangular parallelepiped (See figure 2.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Chen, in further view of Furutani, US 20100194880 A1.

Regarding claim 15, the combination of Kolb in view of Chen discloses the limitations of claim 6, upon which depends claim 15.  This combination does not disclose: the image pickup apparatus of claim 6, wherein a shutter button of the image pickup apparatus is located between one of the first plane and the second plane.
However Furutani discloses in an analogous prior art a mobile device having a camera, in which a shutter button 10 is located on a lateral side of the device housing, as shown in figure 1C.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature disclosed in Furutani, of having a lateral shutter button, between the two main faces of the device.  Doing so would have been obvious to try in view of the disclosure of Furutani, would have had predictable results and a reasonable expectation of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.